Exhibit 10.2


NOBLE CORPORATION


PERFORMANCE-VESTED RESTRICTED STOCK UNIT AWARD


THIS INSTRUMENT (this “Instrument”), made as of the __st day of _______, 20__,
by Noble Corporation plc, a public limited company incorporated under the laws
of England and Wales (the “Company”) evidences the performance-vested Restricted
Stock Units (as defined in the Plan) awarded hereunder to __________
(“Employee”) and sets forth the restrictions, terms and conditions that apply
thereto.
W I T N E S S E T H:


WHEREAS, the committee (the “Committee”) acting under the Noble Corporation 2015
Omnibus Incentive Plan, as amended (the “Plan”), has determined that it is
desirable to award performance-vested Restricted Stock Units to Employee
pursuant to the Plan; and


WHEREAS, pursuant to the Plan, the Committee has determined that the
performance-vested Restricted Stock Units so awarded shall be subject to the
restrictions, terms and conditions set forth in this Instrument.


NOW, THEREFORE, the award of performance-vested Restricted Stock Units is hereby
granted to Employee as follows:


1.     Performance-Vested Restricted Stock Unit Award. On the terms and
conditions and subject to the restrictions, including forfeiture, hereinafter
set forth, the Company hereby awards _______ Restricted Stock Units (the
“Awarded Restricted Stock Units”) to Employee pursuant to the Plan. The Awarded
Restricted Stock Units are effective as of the date of this Instrument (the
“Effective Date”), and shall vest or be forfeited in accordance with (and
otherwise be subject to) the provisions of this Instrument. The Awarded
Restricted Stock Units are awarded without the payment of any cash consideration
by Employee, except that payment of nominal value in respect of the Shares
hereunder may be required by the Committee or pursuant to procedures of the
Committee in respect of the allotment and issuance, transfer or delivery of such
Shares. This award of Restricted Stock Units made to Employee is hereby
designated by the Committee to be a Performance Award for the purposes of the
Plan.


2.     Vesting and Forfeiture. The Awarded Restricted Stock Units shall be
subject to being forfeited by Employee during the “Restricted Period” as defined
in the attached Schedule I, and shall vest or be forfeited by Employee as
follows:


(a)     If Employee remains continuously employed by the Company or an affiliate
from the Effective Date through the end of the Restricted Period, the Awarded
Restricted Stock Units shall vest and the forfeiture restrictions applicable to
them under this Instrument shall terminate to the extent of the percentage of
vesting achieved under the “Performance Measures” as defined in the attached
Schedule I and the vesting schedule provisions of the attached Schedule I, and
any Awarded Restricted Stock Units that do not vest at the end of the Restricted
Period shall be forfeited by Employee.


(b)    If Employee’s employment with the Company or an affiliate terminates
during the Restricted Period by reason of the death, Disability or Retirement of
Employee, then the number of Awarded Restricted Stock Units equal to the total
number of Awarded Restricted Stock Units granted hereunder multiplied by a
fraction, (i) the numerator of which is the number of calendar months remaining
in the Restricted Period that end after the date of Employee’s termination of
employment with the Company or an affiliate by reason of death, Disability or
Retirement, and (ii) the denominator





--------------------------------------------------------------------------------

Exhibit 10.2


of which is 36, shall be forfeited by Employee effective as of the date of such
termination of employment. The remaining number of Awarded Restricted Stock
Units shall remain eligible for vesting subject to the forfeiture restrictions
applicable to them under this Instrument which, subject to this Section 2, shall
terminate at the end of the Restricted Period to the extent of the percentage of
vesting achieved under the Performance Measures and vesting schedule provisions
of the attached Schedule I, it being understood that any then outstanding
Awarded Restricted Stock Units that do not vest at the end of the Restricted
Period shall be forfeited by Employee.
 
(c)     If Employee’s employment with the Company or an affiliate terminates
during the Restricted Period for any reason other than the death, Disability or
Retirement of Employee, all of the Awarded Restricted Stock Units shall be
forfeited by Employee.


(d)     The foregoing provisions of this Section 2 to the contrary
notwithstanding, if a 409A Change in Control (as defined below) occurs during
the Restricted Period, 100% of the then outstanding Awarded Restricted Stock
Units shall vest and the forfeiture restrictions applicable to them under this
Instrument shall terminate, and any and all other vesting rights with respect to
the then outstanding Awarded Restricted Stock Units shall be forfeited by
Employee. For the purposes of this Instrument, a “409A Change in Control” means
a Change in Control (as defined in the Plan) that also is a change in control
event within the meaning of U.S. Treas. Reg. section 1.409A-3(i)(5). The
provisions of this Section 2(d) shall be the exclusive means by which any
outstanding Awarded Restricted Stock Units shall vest in connection with a
change in the ownership or effective control of the Company or a change in the
ownership of the assets of the Company, and no provision of any plan, employment
agreement or other agreement or arrangement pertaining to Employee and the
Company or an affiliate shall cause such an Awarded Restricted Stock Units to
vest in connection with a change in the ownership or effective control of the
Company or a change in the ownership of the assets of the Company unless this
Section 2(d) is amended in writing by the parties to provide for such vesting.


For the purposes of this Instrument, transfers of employment without
interruption of service between or among the Company and any of its affiliates
shall not be considered a termination of employment.


3.     Allotment and Issuance of Shares. With respect to any Awarded Restricted
Stock Units that vest pursuant to the provisions of Section 2(a) or Section 2(b)
hereof, as soon as practicable after the percentage of vesting achieved under
the Performance Measures and vesting provisions of the attached Schedule I has
been determined and certified in writing by the Committee and during the period
beginning at the end of the “Performance Cycle” as defined in the attached
Schedule I and ending no later than 75 days after the end of the Performance
Cycle, the Company shall, subject to Section 6(b) herein, allot and issue or
transfer to Employee one Share in settlement of such Awarded Restricted Stock
Unit and such Awarded Restricted Stock Unit shall be canceled. With respect to
an Awarded Restricted Stock Unit that vests pursuant to the provisions of
Section 2(d) hereof, as soon as practicable following the occurrence of a 409A
Change in Control (but in no event later than the end of the calendar year in
which such 409A Change in Control occurs, or if later, 2.5 months after such
409A Change in Control), the Company shall, subject to Section 6(b) herein,
allot and issue or transfer to Employee one Share in settlement of such Awarded
Restricted Stock Unit and such Awarded Restricted Stock Unit shall be canceled.
The applicable vesting or forfeiture of the Awarded Restricted Stock Units that
are outstanding at the end of the Restricted Period shall be determined and
certified in writing by the Committee as soon as reasonably practicable after
the end of the Restricted Period, but in no event later than 75 days after the
end of the Performance Cycle.





--------------------------------------------------------------------------------

Exhibit 10.2


4.     No Rights as Shareholder. Employee shall have no rights as a shareholder
of the Company, including, without limitation, voting rights or the right to
receive dividends and distributions as a shareholder, with respect to the Shares
subject to the Awarded Restricted Stock Units, unless and until and to the
extent such Shares are allotted and issued or transferred to Employee as
provided herein.


5.     Dividend Equivalents. The Company hereby awards Dividend Equivalents to
Employee with respect to the Awarded Restricted Stock Units. Such Dividend
Equivalents shall be payable at the same time, and shall be subject to the same
conditions, that are applicable to the Awarded Restricted Stock Units.
Accordingly, the right to receive such Dividend Equivalent payments shall be
forfeited to the extent that the Awarded Restricted Stock Units do not vest, are
forfeited or are otherwise cancelled pursuant to such Performance Award. The
award of Dividend Equivalents made to Employee pursuant to this Section 5 is not
a Performance Award for the purposes of the Plan.


6.     Arrangements and Procedures Regarding Nominal Value and Withholding
Taxes.


(a)     Employee shall make arrangements satisfactory to the Committee for (i)
the payment of the aggregate nominal value with respect to the Shares that are
allotted and issued, transferred or delivered to or on behalf of Employee in
settlement of Awarded Restricted Stock Units that have become vested and (ii)
the payment of taxes of any kind that are required by law to be withheld with
respect to the Awarded Restricted Stock Units or the Dividend Equivalents
awarded under this Instrument, including, without limitation, taxes applicable
to (x) the awarding of the Awarded Restricted Stock Units or the allotment and
issuance or transfer of Shares in settlement thereof, or (y) the awarding of the
Dividend Equivalents or the payments made with respect thereto.


(b)     Unless and until the Committee shall determine otherwise and provide
notice to Employee in accordance with Section 6(c), any obligation of Employee
under Section 6(a) that arises with respect to the allotment and issuance,
transfer or delivery of Shares in settlement of Awarded Restricted Stock Units
that have become vested may be satisfied, in accordance with procedures adopted
by the Committee, by (i) Employee’s forfeiture or surrender of the right to
require the Company to allot and issue, transfer or deliver Shares subject to
such Awarded Restricted Stock Units, (ii) causing such Awarded Restricted Stock
Units to be settled partly in cash, or (iii) otherwise withholding a portion of
such Shares. In the case of Shares as to which the right to require allotment
and issuance, transfer or delivery is forfeited or surrendered pursuant to
clause (i) and Shares withheld pursuant to clause (iii), such Shares or rights
shall be valued at the Fair Market Value (of such Shares or the Shares to which
such rights relate, as the case may be) as of the date on which the taxable
event that gives rise to the withholding requirement occurs.


(c)     The Committee may determine, after the Effective Date and on notice to
Employee, to authorize one or more arrangements (in addition to or in lieu of
the arrangement described in Section 6(b)) satisfactory to the Committee for
Employee to satisfy the obligation of Employee under Section 6(a).


(d)     If Employee does not, for whatever reason, satisfy the obligation of
Employee under Section 6(a), then the Company and its affiliates shall, to the
extent permitted by law, have the right to deduct from any payments of any kind
otherwise due to Employee the amount required to satisfy the obligation of
Employee under such Section 6(a).


7.     Non-Assignability. This Instrument is not assignable or transferable by
Employee. No right or interest of Employee under this Instrument or the Plan may
be assigned, transferred or alienated, in whole or in part, either directly or
by operation of law (except pursuant to a qualified domestic relations order
within





--------------------------------------------------------------------------------

Exhibit 10.2


the meaning of Section 414(p) of the Code or a similar domestic relations order
under applicable foreign law, either in such form as is acceptable to the
committee), and no such right or interest shall be liable for or subject to any
debt, obligation or liability of Employee.


8.     Defined Terms; Plan Provisions. Unless the context clearly indicates
otherwise, the capitalized terms used (and not otherwise defined) in this
Instrument shall have the meanings assigned to them under the provisions of the
Plan. The Awarded Restricted Stock Units and the Dividend Equivalents subject to
this Instrument shall be governed by and subject to all applicable provisions of
the Plan. This Instrument is subject to the Plan, and the Plan shall govern
where there is any inconsistency between the Plan and this Instrument.


9.     Governing Law. This Instrument shall be governed by and construed and
enforced in accordance with the laws of the State of Texas, without regard to
the principles of conflicts of laws thereof, except to the extent Texas law is
preempted by federal law of the United States or by the laws of England and
Wales.


10.     Binding Effect. This Instrument shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, personal
representatives, successors and permitted assigns.


11.     Prior Communications; Amendment. This Instrument, together with any
Schedules and Exhibits and any other writings referred to herein or delivered
pursuant hereto, evidences the Award granted hereunder, which shall be subject
to the restrictions, terms and conditions hereof, and supersedes all prior
agreements and understandings, whether written or oral, between the parties with
respect to the subject matter hereof. To the fullest extent provided by
applicable law, this Instrument may only be amended, modified and supplemented
in accordance with the applicable terms and conditions set forth in the Plan.


12.     Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if directed in the manner specified below, to
the parties at the following addresses and numbers:


(a)     If to the Company, when delivered by hand, confirmed fax or mail
(registered or certified mail with postage prepaid) to:
Noble Corporation plc
10 Brook Street
London
W1S IBG
England
Attention: Corporate Secretary
Fax: 281-596 - 4486
 
With a copy to:
 
Chairman of Compensation Committee
c/o Noble Corporation plc
London
W1S IBG
England
Fax: 281-596 - 4486








--------------------------------------------------------------------------------

Exhibit 10.2


(b)     If to Employee, when delivered by hand, confirmed fax or mail
(registered or certified mail with postage prepaid) to:
The last known address and number for Employee as maintained in the personnel
records of the Company


For purposes of this Section 12, the Company shall provide Employee with written
notice of any change of the Company’s address, and Employee shall be responsible
for providing the Company with proper notice of any change of Employee’s address
pursuant to the Company’s personnel policies, and from and after the giving of
such notice the address or addresses therein specified will be deemed to be the
address of such party for the purposes of giving notice hereunder.


13.     Severability. If any provision of this Instrument is held to be
unenforceable, this Instrument shall be considered divisible and such provision
shall be deemed inoperative to the extent it is deemed unenforceable, and in all
other respects the restrictions, terms and conditions set forth in this
Instrument shall remain in full force and effect; provided, however, that if any
such provision may be made enforceable by limitation thereof, then such
provision shall be deemed to be so limited and shall be enforceable to the
maximum extent permitted by applicable law.


14.     Descriptive Headings. The descriptive headings herein are inserted for
convenience of reference only, do not constitute a part of this Instrument, and
shall not affect in any manner the meaning or interpretation of this Instrument.


15.     Gender. Pronouns in masculine, feminine and neuter genders shall be
construed to include any other gender, and words in the singular form shall be
construed to include the plural and vice versa, unless the context otherwise
requires.


16.     References. The words “this Instrument,” “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Instrument as a whole and
not to any particular subdivision unless expressly so limited. Whenever the
words “include,” “includes” and “including” are used in this Instrument, such
words shall be deemed to be followed by the words “without limitation.”


17.     Unfunded Awards. The awards made under this Instrument are unfunded and
unsecured obligations and rights to provide or receive compensation in
accordance with the provisions hereof, and to the extent that Employee acquires
a right to receive compensation from the Company or an affiliate pursuant to
this Instrument, such right shall be no greater than the right of any unsecured
general creditor of the Company or such affiliate.


18.     Compliance with Code Section 409A. The compensation payable to or with
respect to Employee pursuant to the Awarded Restricted Stock Units is intended
to be compensation that is not subject to the tax imposed by Code Section 409A,
and this Instrument shall be administered and construed to the fullest extent
possible to reflect and implement such intent.


IN WITNESS WHEREOF, the Company has signed and delivered this Instrument as of
the date first above written.


NOBLE CORPORATION PLC














--------------------------------------------------------------------------------

Exhibit 10.2




                    
SCHEDULE I
NOBLE CORPORATION
PERFORMANCE MEASURES FOR THE 2019-2021 PERFORMANCE CYCLE
AWARD OF PERFORMANCE-VESTED RESTRICTED STOCK UNITS


The Committee has determined and specifies that the following Performance Cycle
Restricted Period, Target Restricted Stock Units, and Performance Measures (each
as defined below), shall be applied with respect to the Awarded Restricted Stock
Units:
1.    Performance Cycle. The “Performance Cycle” applicable to the Awarded
Restricted Stock Units shall be the three-year period beginning on January 1,
2019 and ending on December 31, 2021.
2.    Restricted Period. The “Restricted Period” applicable to the Awarded
Restricted Stock Units shall be the three-year period beginning on the Effective
Date and ending on the third anniversary of the Effective Date.
3.    Target Restricted Stock Units. The “Target Restricted Stock Units”
applicable to the Awarded Restricted Stock Units shall equal 100% of the number
of the Awarded Restricted Stock Units that are outstanding as of the end of the
Restricted Period. As further discussed below the number of Target Restricted
Stock Units shall be multiplied by the vesting percentage to determine the
number of the Awarded Restricted Stock Units that will vest, if at all, at the
end of the Restricted Period.
4.    Performance Measures. The “Performance Measures” applicable to the Awarded
Restricted Stock Units shall be the TSR Performance Measure and the CDM-GA
Performance Measure (each as defined below), which shall be used to determine
the extent of the vesting of the Awarded Restricted Stock Units that are
outstanding as of the end of the Restricted Period. Each Performance Measure
shall be applied to determine its respective performance percentage set forth on
Annex I, which is attached to and hereby made a part of this Schedule I. As
further discussed below, the performance percentages for each of the Performance
Measures shall be averaged to determine the vesting percentage.
The applicable Performance Measure ranking of the Company and the companies in
the Applicable Peer Group (as defined below) for each Performance Cycle shall be
(i) determined and certified in writing by the Committee as soon as reasonably
practicable after the end of the Performance Cycle and (ii) based on the
then-available public information with respect to such Performance Measure (the
“Performance Data”), but in no event later than 75 days after the end of the
Performance Cycle. For purposes of establishing the applicable Performance
Measure ranking of the Company and the companies in the Applicable Company
Group, the applicable Performance Measure of each such entity shall be ranked in
descending order from highest to lowest, with the highest ranked entity being
ranked as 1, the next highest ranked entity as 2, etc.
TSR Performance Measure. The “TSR Performance Measure” will be measured by
applying the Performance Data and determining the cumulative total shareholder
return (“TSR”) for the Shares of the Company for the Performance Cycle relative
to the TSR of a group of peer companies for the Performance Cycle (the
“Applicable Peer Group”):
The Applicable Peer Group shall consist of: Diamond Offshore Drilling Inc.;
Ensco International plc; Seadrill Limited; and Transocean Ltd., the common
security of each such entity is publicly traded on either





--------------------------------------------------------------------------------

Exhibit 10.2


the NYSE or NASDAQ Stock Market (such entity being a “Public Reporting Company”)
as of the date hereof.
TSR for the Company and each member of the Applicable Peer Group for the
Performance Cycle shall be defined and calculated as follows, where “Beginning
Price” is the average closing price on the relevant United States stock market
(NYSE or NASDAQ) for a share of the relevant company’s common equity security
during the 30 trading days immediately preceding the beginning of the
Performance Cycle and the “Ending Price” is the average closing price on the
relevant United States stock market (NYSE or NASDAQ) for a share of the relevant
company’s common equity security during the last 30 trading days of the
Performance Cycle for which Performance Data is available:
TSR for the Performance Cycle
=
((Ending Price - Beginning Price) + dividends and cash distributions per share
paid*) ÷ Beginning Price



*
Stock dividends paid in common equity securities rather than cash in which there
is a distribution of less than 25 percent of the fully diluted outstanding
shares (as calculated prior to the distribution) shall be treated as cash for
purposes of this calculation.

If any Applicable Peer Group company is no longer a Public Reporting Company on
the last trading day of the Performance Cycle, then adjustments may be effected,
as further described below, with respect to the performance determinations and
performance percentages that apply to the TSR Performance Measure. In addition,
if any Applicable Peer Group company is not a Public Reporting Company on a
continuous basis during the Performance Cycle, but is otherwise a Public
Reporting Company on the last trading day of the Performance Cycle, then
adjustments may be effected, as appropriate, with respect to the performance
determinations and performance percentages that apply to the TSR Performance
Measure.
If the TSR for the Company or any member of the Applicable Peer Group is
negative for any applicable Performance Cycle, the relative ranking of the TSRs
shall reflect such negative results from smallest to greatest (with the smallest
negative margin being the highest ranked of the negative results).
CDM-GA Performance Measure. The “CDM-GA Performance Measure” will be measured by
applying the Performance Data and determining the Company’s contract drilling
margin less G&A, expressed as a percentage, for the applicable Performance Cycle
(“CDM-GA”) relative to the CDM-GA for the Applicable Peer Group for the
Performance Cycle.
CDM-GA for the Company and each member of the Applicable Peer Group for the
Performance Cycle shall be defined and calculated as follows:
CDM-GA for the Performance Cycle
=
(Contract Drilling Margin* - G&A) ÷
Contract Drilling Revenues**



*Contract Drilling Margin equals Contract Drilling Revenues less Contract
Drilling Costs.
**Contract Drilling Revenues, Contract Drilling Costs and G&A shall be as shown
on the face of the income statements that comprise Performance Data for the
Company and the Applicable Peer Group members for the periods constituting the
Performance Cycle.
If any Applicable Peer Group company is no longer a Public Reporting Company on
the last trading day of the Performance Cycle, then adjustments may be effected,
as further described below, with respect to the performance determinations and
performance percentages that apply to the CDM-GA Performance Measure. In
addition, if any Applicable Peer Group company is not a Public Reporting Company
on a





--------------------------------------------------------------------------------

Exhibit 10.2


continuous basis during the Performance Cycle, but is otherwise a Public
Reporting Company on the last trading day of the Performance Cycle, then
adjustments may be effected, as appropriate, with respect to the performance
determinations and performance percentages that apply to the CDM-GA Performance
Measure.
If the CDM-GA for the Company or any member of the Applicable Peer Group is
negative for any applicable Performance Cycle, the relative ranking of the
CDM-GAs shall reflect such negative results from smallest to greatest (with the
smallest negative margin being the highest ranked of the negative results).
4.    Vesting Calculation. The number of the Awarded Restricted Stock Units that
will vest at the end of the Restricted Period shall be based on (i) the number
of Target Restricted Stock Units as determined pursuant to paragraph 3 above and
(ii) the average of the performance percentages for the Performance Cycle as
each such percentage shall be determined in accordance with Annex I. The number
of Awarded Restricted Stock Units vesting shall be the number of Target
Restricted Stock Units multiplied by the average of the performance percentages
for the Performance Measures as shown on Annex I.
Example 1: If the Company ranks fourth among the Applicable Peer Group for the
TSR Performance Measure for the Performance Cycle, Annex I provides for a 50%
performance percentage. If the Company ranks first among the Applicable Peer
Group for the CDM-GA Performance Measure for the Performance Cycle, Annex I
provides for a 200% performance percentage. For an award comprised of 500 Target
Restricted Stock Units, the number of shares to vest with respect to the Awarded
Restricted Stock Units would be:


•
((50% + 200%) ÷ 2) = 125% (vesting percentage)

•
125% × 500 = 625 shares

    
Example 2: Assume the same facts as Example 1 and that the holder of the Awarded
Restricted Stock Units incurs a termination of employment under Section 2(b) of
this Instrument with 7 months remaining in the Restricted Period that ends after
the date of termination. Pursuant to Section 2(b), 7/36ths of the Awarded
Restricted Stock Units are forfeited, and 29/36ths of the Awarded Restricted
Stock Units remain outstanding. The number of shares to vest with respect to the
Awarded Restricted Stock Units would be:


•
500 × (7 ÷36) = 97 (rounded down, 403 remaining)

•
((50% + 200%) ÷ 2) = 125% (vesting percentage)

•
403 × 125% = 503 shares (rounded down)

 



























--------------------------------------------------------------------------------

Exhibit 10.2




ANNEX I TO SCHEDULE I


2019-2021 Performance Cycle
Performance-Vested Restricted Stock Unit Agreement Ranking, Performance
Percentage and Vesting Schedule


Noble Ranking Among Applicable Peer Group
Performance Percentage
1
200%
2 and 3
Payout is interpolated between 50% and 200% based on Noble’s performance ranking
relative to the companies in the 1st and 4th position
4
50%
5
0%



After determining the applicable Performance Measure of each company within the
Applicable Peer Group, the Performance Measure for the Company will be ranked
against the applicable Performance Measure of each of the Applicable Peer Group
companies.
With regard to acquisitions, for the TSR measure, acquired companies will be
converted to an average of the remaining four companies (including Noble) and
for the CDM-GA measure, the acquired company will be measured up until the
acquisition date.
With regard to bankruptcy, for both measures, if a company goes bankrupt during
the period, it will be moved to the bottom rank rather than removed.





